Citation Nr: 1530529	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  12-05 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable rating for right ear hearing loss. 

2. Entitlement to service connection for left ear hearing loss. 

3. Entitlement to service connection for squamous carcinoma of the right neck and right base of the tongue.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1970 to June 1990.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2009 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The issues of entitlement to a compensable rating for right ear hearing loss and entitlement to service connection for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's squamous carcinoma of the right neck and right base of the tongue is proximately due to second-hand smoke during service.  

2. The Veteran is rendered unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.





CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for squamous carcinoma of the right neck and right base of the tongue has been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

2. A total disability rating for compensation based upon individual unemployability due to service-connected disabilities is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As the Board is granting in full the benefit sought on appeal, any error with respect to the duties to notify or assist was harmless and will not be further discussed.  

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, such tumors, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as tumors.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

In this case, the Veteran contends that his current squamous carcinoma of the right neck and right base of the tongue is due to second hand tobacco smoke exposure in service.  

At the outset, the Board notes that the Veteran does not contend, nor do the Veteran's service treatment records reflect, that he complained of, was treated for, or was diagnosed with any disability related to squamous carcinoma during service.  

Post-service private treatment records reflect that beginning in June 2009 the Veteran had a large mass in his upper right neck and it was suggested he undergo definitive chemoradiotherapy followed by surgery for savage if necessary.  On June 5, 2009, he had an open biopsy of the right neck mass, which confirmed an invasive squamous carcinoma.  The Veteran denied ever smoking cigarettes; however, he was exposed to significant amounts of secondhand smoke while being in the Navy and also working in lounges where alcohol was served.  

A February 2010 private treatment record notes the Veteran denied tobacco use.  Four weeks ago, the Veteran developed periauricular fullness and cranial VII paralysis. 

A March 2010 statement from J.L.B., DO, notes the Veteran was exposed to secondhand smoke in the past, which has increased his risk of getting cancer.  As the Veteran is a nonsmoker or drinker, malignancy is extremely uncommon.  

The Veteran was afforded a VA examination in June 2011.  While the claims file was not reviewed, the Veteran brought in private records.  The examination notes he was exposed to heavy cigarette smoke and other environmental chemicals.  The examination revealed complete facial paralysis on the right-hand side with complete paralysis of the 7th cranial nerve.  He cannot wrinkle the forehead upwards, cannot close the right eye, and had no motion of the right corner of the mouth.  There was no palpable adenopathy in the neck.  The examiner diagnosed the Veteran with squamous cell carcinoma base of the tongue with metastasis, stage IV, with residual in the skull base.  The examiner opined that the Veteran had a residual tumor and "it is 50/50 likely that some of his previous exposures to environmental chemicals and smoke may have played a role in his cancer etiology."  

A statement from Dr. M.V.R. in July 2011 notes the Veteran is a patient and has squamous cell carcinoma of the right neck and involved the base of tongue and right parotid glands areas.  He has a lifelong history of not primarily smoking tobacco, but states that during the majority of his career in the military, there was significant secondhand smoke exposure at military functions and military facilities that was unavoidable.  He underwent extensive treatment including radiation therapy and surgery and currently is disease free, although he has significant facial debilitation and functional limitations based on his condition.  A September 2012 private treatment record notes the Veteran's right facial nerve palsy is due to his squamous cell carcinoma surgery.  

Resolving reasonable doubt in the Veteran's favor, the Board finds the Veteran has squamous carcinoma of the right neck and right base of the tongue that is related to service.  As the Veteran has a current disability, and has consistently reported he was exposed to second hand tobacco smoke in service, the Board finds the Veteran's contentions that he was exposed to tobacco smoke in service credible.  Additionally, the Veteran has also consistently reported he was a nonsmoker.  Moreover, the June 2011 VA examiner opined that "it is 50/50 likely that some of his previous exposures to environmental chemicals and smoke may have played a role in his cancer etiology." 

Accordingly, resolving reasonable doubt, the Veteran's claim for service connection for squamous carcinoma of the right neck and right base of the tongue is granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

III. TDIU

The Veteran contends his service-connected disabilities render him unable to retain or maintain gainful employment.  Specifically, he stated in July 2011 that he was self-employed and owned Jim's Barbershop, but sold it to J.M, because of his conditions, which have prevented him for working completely. 

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident will be considered as one disability.  The Veteran's employment history, educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.  It is further provided that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In determining whether the Veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. Van Hoose. 

The Veteran filed a claim for TDIU on July 26, 2010, at which time the combined disability rating for his awarded service connection for arteriosclerotic heart disease, residuals of left knee surgery, arthritis of right knee, tinnitus, residuals of left wrist fracture, hearing loss or right ear, otitis externa, residuals of septorhinoplasty, granulomatous disease of right apex, hemorrhoids, residuals of left spermatocelectomy, tinea pedis, seborrheic keratotic lesions of clavicular region, erectile dysfunction, bilateral varicose, and hypertension was 80 percent.  He had a 60 percent rating for his arteriosclerotic heart disease at the time.  As such, he meets the schedular criteria for an award of a total disability rating for compensation based on individual unemployability under the provisions of 38 C.F.R. § 4.16(a).  

As the Veteran is being awarded service connection for squamous carcinoma of the right neck and right base of the tongue, the Board finds little doubt that the Veteran is rendered unemployable due to his service-connected disabilities.  

A March 2010 statement from S.J.P, M.D, states the Veteran has tongue squamous cell carcinoma that is now extending into his right ear canal and to the base of the skull.  He is requiring chemotherapy and radiation.  Because of the side-effects of the tumor and the treatment, he is not able to work.  He should be considered completely and permanently disabled.  

A subsequent March 2010 statement from J.L.B., notes the Veteran underwent chemotherapy and radiation, and because of the side-effects of the tumor and the treatment, he is unable to work.  He should be considered completely and permanently disabled.  

A July 2011 statement from the Veteran's friend notes after the Veteran underwent chemotherapy and radiation, he remained weak and sometimes in need of assistance.  "Personally, I have helped him with house duties such as law mowing."  A July 2011 statement from the Veteran's immediate family members notes the Veteran's abilities have been severely weakened because of his illness, from the inability to move half of his face because of facial paralysis, to the inability to eat normally because of throat pain.  His mobility is little, balance is off, and hearing is weak.  He further uses a feeding tube, right ear leakage, has body pain, dizziness, and nausea.  

A July 2011 statement from the J.M, new owner of Jim's Barbershop, states he never employed the Veteran because of his illness; "I considered him unable to work."  He further wrote he has known the Veteran for years and has witnessed his abilities deteriorate.  The Veteran has a difficult time communicating with customers, his mobility and hearing has deceased, and overall he appears weak.  

Although the Veteran was afforded a VA examination in June 2011, in which the examiner opined that there was no objective findings to suggest that the Veteran was unemployable, the Veteran can be employed to perform limited physical work, and is capable of sedentary employment, the Board finds little probative value in the opinion in light of the recent grant of service connection for squamous carcinoma of the right neck and right base of the tongue.  

The Board finds that the evidence adds up to a nearly foregone conclusion that the Veteran is unemployable, without consideration of his age or other nonservice-connected disabilities.  A TDIU is therefore granted. 


ORDER

Entitlement to service connection for squamous carcinoma of the right neck and right base of the tongue is granted. 

A total disability rating based upon individual unemployability due to service connected disabilities is granted.


REMAND

The claims for entitlement to a compensable rating for right ear hearing loss and entitlement to service connection for left ear hearing loss must be remanded because the Veteran timely expressed disagreement with the November 2013 rating decision.  However, the RO did not issue a statement of the case on either issue.  Therefore, a remand is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the AOJ should return the claims file to the Board for this issue only if the Veteran perfects his appeal in a timely manner.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should furnish the Veteran with a Statement of the Case, including all pertinent laws and regulations, for the issues of entitlement to a compensable rating for right ear hearing loss and entitlement to service connection for left ear hearing loss.  The Veteran must be notified of his rights and responsibilities in perfecting a timely appeal as to these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


